       Case 1:19-cv-12235-LTS Document 104-1 Filed 09/30/20 Page 1 of 13



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


JOSEPH MANTHA, on behalf of himself
and all others similarly situated,
                                                       Civil Action No. 1:19-cv-12235-LTS
                      Plaintiff,

       v.


QUOTEWIZARD.COM, LLC,

                      Defendant.


       DEFENDANT’S RESPONSES TO PLAINTIFF’S SECOND REQUEST FOR
                     PRODUCTION OF DOCUMENTS

       Defendant QuoteWizard.com, LLC (“QuoteWizard”) hereby responds to Plaintiff Joseph

Mantha’s (“Plaintiff”) Second Request for Production of Documents as follows.

                     INTRODUCTION AND GENERAL OBJECTIONS

       In responding to Plaintiff’s document requests, QuoteWizard has sought documents and

information from those persons who are most likely to know of information or documents or other

things responsive to Plaintiff’s discovery. QuoteWizard conducted a reasonable search of its

records kept in the ordinary course of business where such information, documents, or other things

responsive to discovery are most likely to be found. To the extent Plaintiff’s requests call for

more, QuoteWizard objects on the grounds that such request is overly broad, not limited in time

and scope, unduly burdensome, and is not proportional to the needs of this case.

       QuoteWizard also objects on the grounds that some of the information and documents

sought in these requests (a) were prepared in anticipation of litigation; (b) are protected by the

attorney-client privilege; (c) are protected by the work product doctrine; and/or (d) are otherwise
        Case 1:19-cv-12235-LTS Document 104-1 Filed 09/30/20 Page 2 of 13



privileged or protected from disclosure. QuoteWizard hereby asserts all such applicable privileges

and protections, and excludes such privileged documents from its responses.

        To the extent Plaintiff’s requests seek confidential business and proprietary information,

trade secrets, personal, private, client or sensitive private consumer financial information, other

confidential business, financial or otherwise commercially sensitive or commercially competitive

information and documents, and/or documents protected from disclosure by law, including, but

not limited to, banking laws, privacy laws, court orders, or any confidentiality or nondisclosure

agreements, QuoteWizard objects to the production or disclosure of any such information and

documents.

        QuoteWizard objects to Plaintiff’s requests insofar as they pertain to Plaintiff’s putative

class, rather than individual, claims contained in the Amended Complaint given the Court’s July

30, 2020 Order. See ECF No. 75. QuoteWizard also objects to any and all requests that concern

other consumers generally, and particularly consumers outside of the Commonwealth of

Massachusetts, as such requests are beyond the geographical scope of the allegations in this case.

QuoteWizard also generally objects to Plaintiff’s requests that relate to other complaints, litigation,

and consumers generally. These requests are in no way relevant to any claim or defense in this

case.

        QuoteWizard further objects to Plaintiff’s attempts to discern the investigative steps that

QuoteWizard and/or its counsel took in response to his service of a legal demand letter and filing

of this lawsuit. This information is squarely protected by the attorney-client and work product

privileges. QuoteWizard further objects to Plaintiff’s requests that seek e-mail communications

during the course of this case by and between QuoteWizard employees, and by and between




                                                  2
        Case 1:19-cv-12235-LTS Document 104-1 Filed 09/30/20 Page 3 of 13



QuoteWizard employees and its counsel in this action.           Such communications are also

categorically protected by the attorney-client and work product privileges.

        QuoteWizard further objects to Plaintiff’s definitions, including “telemarketing” and

“QuoteWizard Opt In.” QuoteWizard does not adopt but specifically disputes these definitions as

applied to this case.

        This Introduction and General Objections are incorporated by reference to the extent

applicable into the specific responses set forth below, and are neither waived nor limited by the

specific responses and objections. The General Objections shall be continuing as to each Request,

and are not waived, or in any way limited, by the specific objections. QuoteWizard’s objections

as set forth herein are based upon information presently known. QuoteWizard reserves the right

to (a) rely on facts, documents or other evidence that may develop or subsequently come to its

attention; (b) to assert objections or supplemental responses should it discover additional

information or grounds for objection; and/or (c) to supplement or amend these responses at any

time.

                                       DOCUMENT REQUESTS

        1.      Produce all documents supporting or contradicting any “good faith” defense you

intend to pursue in this litigation.

        RESPONSE: QuoteWizard objects to this request as overly broad, unduly burdensome,
        and not proportional to the needs of the case. QuoteWizard further objects on the ground
        that the Request purports to seek in part documents protected by the attorney-client and
        work product privileges. In addition, QuoteWizard objects insofar as the Request is not
        limited to Plaintiff’s individual claims during Phase I discovery. See ECF No. 75. Subject
        to and without waiving these objections, QuoteWizard states that documents relating to its
        defenses have already been produced in discovery or are already in Plaintiff’s possession.
        QuoteWizard will also be producing a copy of its contractual agreement with RevPoint
        Media, LLC pursuant to the Parties’ agreed-upon Confidentiality Order.




                                                3
       Case 1:19-cv-12235-LTS Document 104-1 Filed 09/30/20 Page 4 of 13



        2.       Produce all documents supporting or contradicting your claim that the texts at issue

did not relate to the offer of a good or a service.

        RESPONSE: QuoteWizard objects to this request as overly broad, unduly burdensome,
        and not proportional to the needs of the case. QuoteWizard further objects on the ground
        that the Request purports to seek in part documents protected by the attorney-client and
        work product privileges. Subject to and without waiving these objections, QuoteWizard
        states that documents relating to its defenses have already been produced in discovery or
        are already in Plaintiff’s possession. In particular, QuoteWizard refers Plaintiff to copies
        of the text messages at issue.

        3.       Produce all documents supporting or contradicting your consent defense.

        RESPONSE: QuoteWizard objects to this request as overly broad, unduly burdensome,
        vague, and not proportional to the needs of the case. QuoteWizard further objects on the
        ground that the Request purports to seek in part documents protected by the attorney-client
        and work product privileges. In addition, QuoteWizard objects insofar as the Request is
        not limited to Plaintiff’s individual claims during Phase I discovery. See ECF No. 75.
        Subject to and without waiving these objections, QuoteWizard states that documents
        relating to Plaintiff’s consent have already been produced in discovery or are already in
        Plaintiff’s possession. QuoteWizard will also be producing a copy of its contractual
        agreement with RevPoint Media, LLC pursuant to the Parties’ agreed-upon Confidentiality
        Order. As discovery has not closed, QuoteWizard is still also seeking additional
        information and documents relevant to Plaintiff’s consent from Plaintiff and non-parties.

        4.       Produce all documents supporting or contradicting your claim that Plaintiff’s phone

number at issue in this litigation was used for business purposes.

        RESPONSE: QuoteWizard objects to this request as overly broad, unduly burdensome,
        and not proportional to the needs of the case. QuoteWizard further objects on the ground
        that the Request purports to seek in part documents protected by the work product privilege.
        QuoteWizard further objects because this information is already in Plaintiff’s possession.
        Subject to and without waiving these objections, QuoteWizard refers Plaintiff to copies of
        his telephone records and his deposition transcript, which bear on this issue. QuoteWizard
        is also seeking a full set of Plaintiff’s phone records, not yet produced to date, and will seek
        further information concerning Plaintiff’s business use of his cell phone at his
        re-deposition.

        5.       Produce all contracts between You and the insurance companies that you would

have obtained a “quote on auto insurance” from as referenced in the texts between QuoteWizard

and Plaintiff.



                                                      4
        Case 1:19-cv-12235-LTS Document 104-1 Filed 09/30/20 Page 5 of 13



        RESPONSE: QuoteWizard objects to this Request as confusing and unintelligible as
        written. QuoteWizard further objects insofar as Plaintiff is seeking contracts between
        QuoteWizard and unidentified “insurance companies” because this request is not relevant
        to any claim or defense herein, not proportional to the needs of the case, and on the ground
        that it seeks confidential and proprietary information. Pursuant to these objections, no
        documents are being produced.

        6.      Produce all documents referring to or relating to the Plaintiff.

        RESPONSE: QuoteWizard objects to this request as overly broad, unduly burdensome,
        vague, and not proportional to the needs of the case. QuoteWizard further objects on the
        ground that the Request purports to seek in part documents protected by the attorney-client
        and work product privileges. Subject to and without waiving these objections,
        QuoteWizard states that it has already produced all relevant, non-privileged and responsive
        documents in response to Plaintiff’s document requests and has identified or will identify
        privileged documents in its Privilege Log.

        7.      Produce all contracts or documents representing your agreement with Drips in

effect as of the dates of the transmission of the texts at issue to the Plaintiff.

        RESPONSE: QuoteWizard objects to this Request on the grounds that it is not relevant to
        any claim or defense herein, seeks confidential and/or proprietary information, and is
        unduly burdensome and not proportional to the needs of the case. QuoteWizard’s contract
        with Drips is not relevant to any issue in this case and does not bear on Plaintiff’s
        allegations of use of an ATDS. Pursuant to these objections, a copy of the contract will
        not be produced.

        8.      Produce all contracts or documents representing your agreement with RevPoint.

        RESPONSE: QuoteWizard will produce a copy of its contractual agreement with
        RevPoint Media, LLC pursuant to the Parties’ agreed-upon Confidentiality Order.

        9.      Produce all documents and communications between You and Drips relating to the

Plaintiff.

        RESPONSE: QuoteWizard objects to this Request as overly broad, unduly burdensome,
        and not proportional to the needs of the case. QuoteWizard further objects on the basis that
        the Request seeks documents protected by the attorney-client privilege and work product
        doctrine. Subject to and without waiving these objections, QuoteWizard states that it has
        no responsive documents to this request.




                                                    5
        Case 1:19-cv-12235-LTS Document 104-1 Filed 09/30/20 Page 6 of 13



        10.      Produce all documents and communications between You and RevPoint relating to

the Plaintiff.

        RESPONSE: QuoteWizard objects to this Request as overly broad, unduly burdensome,
        and not proportional to the needs of the case. QuoteWizard further objects on the basis that
        the Request seeks documents protected by the attorney-client privilege and work product
        doctrine. Subject to and without waiving these objections, QuoteWizard states that the
        only responsive documents that it has are privileged, and will be logged in its Privilege
        Log.

        11.      Produce all documents and communications between You and any third party

relating to the Plaintiff.

        RESPONSE: QuoteWizard objects to this Request as overly broad, unduly burdensome,
        and not proportional to the needs of the case. QuoteWizard further objects on the basis that
        the Request seeks documents protected by the attorney-client privilege and work product
        doctrine. Subject to and without waiving these objections, QuoteWizard states that it has
        no documents responsive to this Request.

        12.      Produce all documents that evidence or explain the operation of the text technology

used by Drips relating to the texts sent to the Plaintiff.

        RESPONSE: QuoteWizard has no responsive documents to this Request.

        13.      Produce all marketing materials relating to the text technology offered by Drips

utilized to send texts to the Plaintiff.

        RESPONSE: QuoteWizard has no responsive documents to this Request.

        14.      Produce all documents relating to the equipment that was used to transmit texts to

Plaintiff.

        RESPONSE: QuoteWizard has no responsive documents to this Request.

        15.      Produce all documents that support or contradict the factual basis for your claim

that the equipment used to transmit texts to Plaintiff is not an automatic telephone dialing system

subject to the TCPA.




                                                   6
       Case 1:19-cv-12235-LTS Document 104-1 Filed 09/30/20 Page 7 of 13



       RESPONSE: QuoteWizard has no responsive documents to this Request. QuoteWizard’s
       understanding of Drips’s systems are derived from its counsel’s investigation during the
       course of this case and is protected by work product. Drips’s systems speak for themselves.

       16.     Produce all e-mails between You and RevPoint in any way relating to consumer

telemarketing complaints of any nature.

       RESPONSE: QuoteWizard objects to this Request on the grounds that it is not relevant in
       any way to any claim or defense in this case, is overly broad, unduly burdensome, not
       proportional to the needs of the case, and improperly seeks confidential information
       concerning other consumers. QuoteWizard further objects on the basis that is beyond the
       scope of Phase I discovery. See ECF No. 75. In addition, QuoteWizard objects because
       this information is protected by the work product doctrine. Pursuant to these objections, no
       documents are being produced.

       17.     Produce all documents evidencing any complaints received by you from anyone,

including any government agency, in regards to text messages sent by You or some entity on Your

behalf utilizing Drips technology.

       RESPONSE: QuoteWizard objects to this Request on the grounds that it is not relevant in
       any way to any claim or defense in this case, is overly broad, unduly burdensome, not
       proportional to the needs of the case, and improperly seeks confidential information
       concerning other consumers. QuoteWizard further objects on the basis that is beyond the
       scope of Phase I discovery. See ECF No. 75. Pursuant to these objections, no documents
       are being produced.

       18.     Produce all documents evidencing your investigation and response to any such

complaints referenced in Request No. 17.

       RESPONSE: QuoteWizard objects to this Request on the grounds that it is not relevant in
       any way to any claim or defense in this case, is overly broad, unduly burdensome, not
       proportional to the needs of the case, and improperly seeks confidential information
       concerning other consumers. QuoteWizard further objects on the basis that is beyond the
       scope of Phase I discovery. See ECF No. 75. In addition, QuoteWizard objects because
       this information is protected by the work product doctrine and attorney-client privilege.
       Pursuant to these objections, no documents are being produced.

       19.     Produce all documents evidencing any complaints received by You from anyone,

including any government agency, alleging that telemarketing texts or calls relating to

QuoteWizard were in violation of the TCPA.

                                                7
       Case 1:19-cv-12235-LTS Document 104-1 Filed 09/30/20 Page 8 of 13



       RESPONSE: QuoteWizard objects to this Request on the grounds that it is not relevant in
       any way to any claim or defense in this case, is overly broad, unduly burdensome, not
       proportional to the needs of the case, and improperly seeks confidential information
       concerning other consumers. QuoteWizard further objects on the basis that is beyond the
       scope of Phase I discovery. See ECF No. 75. Pursuant to these objections, no documents
       are being produced.

       20.     Produce all documents evidencing your investigation and response to any such

complaints referenced in Request No. 19.

       RESPONSE: QuoteWizard objects to this Request on the grounds that it is not relevant in
       any way to any claim or defense in this case, is overly broad, unduly burdensome, not
       proportional to the needs of the case, and improperly seeks confidential information
       concerning other consumers. QuoteWizard further objects on the basis that is beyond the
       scope of Phase I discovery. See ECF No. 75. In addition, QuoteWizard objects because
       this information is protected by the work product doctrine and attorney-client privilege.
       Pursuant to these objections, no documents are being produced.

       21.     Produce all documents evidencing, referring or relating to consumers’ claims that

they did not consent to receive telemarketing calls or texts from or on behalf of QuoteWizard.

       RESPONSE: QuoteWizard objects to this Request on the grounds that it is not relevant in
       any way to any claim or defense in this case, is overly broad, unduly burdensome, not
       proportional to the needs of the case, and improperly seeks confidential information
       concerning other consumers. QuoteWizard further objects on the basis that is beyond the
       scope of Phase I discovery. See ECF No. 75. Pursuant to these objections, no documents
       are being produced.

       22.     Produce all documents evidencing QuoteWizard’s investigation and/or response

into consumers’ claims that they did not consent to receive telemarketing calls or texts from or on

behalf of QuoteWizard.

       RESPONSE: QuoteWizard objects to this Request on the grounds that it is not relevant in
       any way to any claim or defense in this case, is overly broad, unduly burdensome, not
       proportional to the needs of the case, and improperly seeks confidential information
       concerning other consumers. QuoteWizard further objects on the basis that is beyond the
       scope of Phase I discovery. See ECF No. 75. In addition, QuoteWizard objects because
       this information is protected by the work product doctrine and attorney-client privilege.
       Pursuant to these objections, no documents are being produced.




                                                8
         Case 1:19-cv-12235-LTS Document 104-1 Filed 09/30/20 Page 9 of 13



         23.    Produce all documents relating to any other TCPA litigation relating to You which

involved Drips text technology.

         RESPONSE: QuoteWizard objects to this Request on the grounds that it is not relevant in
         any way to any claim or defense in this case, is overly broad, unduly burdensome, not
         proportional to the needs of the case, and improperly seeks confidential information
         concerning other consumers. QuoteWizard further objects on the basis that is beyond the
         scope of Phase I discovery. See ECF No. 75. In addition, QuoteWizard objects because
         this information is protected by the work product doctrine and attorney-client privilege.
         Pursuant to these objections, no documents are being produced.

         24.    Produce documents sufficient to identify other TCPA litigation where You were

named as a Defendant.

         RESPONSE: QuoteWizard objects to this Request on the grounds that it is not relevant in
         any way to any claim or defense in this case, is overly broad, unduly burdensome, not
         proportional to the needs of the case, and improperly seeks confidential information
         concerning other consumers. QuoteWizard further objects on the basis that is beyond the
         scope of Phase I discovery. See ECF No. 75. Pursuant to these objections, no documents
         are being produced.

         25.    Produce all consumer requests that future telemarketing calls cease (“Do Not Call”)

provided to you by anyone in any way relating to text telemarketing conducted on your behalf by

Drips.

         RESPONSE: QuoteWizard objects to this Request on the grounds that it is not relevant in
         any way to any claim or defense in this case, is overly broad, unduly burdensome, not
         proportional to the needs of the case, and improperly seeks confidential information
         concerning other consumers. QuoteWizard further objects on the basis that is beyond the
         scope of Phase I discovery. See ECF No. 75. Pursuant to these objections, no documents
         are being produced.

         26.    Produce all documents referring or relating to Do Not Call requests made by

consumers in any way relating to text telemarketing conducted on your behalf by Drips.

         RESPONSE: QuoteWizard objects to this Request on the grounds that it is not relevant it
         any way to any claim or defense in this case, is overly broad, unduly burdensome, not
         proportional to the needs of the case, and improperly seeks confidential information
         concerning other consumers. QuoteWizard further objects on the basis that is beyond the
         scope of Phase I discovery. See ECF No. 75. In addition, QuoteWizard objects because



                                                 9
       Case 1:19-cv-12235-LTS Document 104-1 Filed 09/30/20 Page 10 of 13



        this information is protected by the work product doctrine and attorney-client privilege.
        Pursuant to these objections, no documents are being produced.

        27.     Produce all documents referring to Adam Brown.

        RESPONSE: QuoteWizard objects to this Request as overly broad, unduly burdensome,
        and not proportional to the needs of the case. QuoteWizard further objects to the Request
        to the extent it purports to go beyond Plaintiff’s individual claims in this matter, to which
        Phase I is limited. See ECF No. 75. QuoteWizard further objects to the extent the Request
        purports to seek documents protected by the attorney-client and work product privileges.
        Subject to and without waiving these objections, QuoteWizard is not in possession of any
        documents that are responsive to this request and that are not attorney work product beyond
        what has already been disclosed to or previously produced to Plaintiff in this case.

        28.     Produce all documents referring to Justin Cohen or BlueFlame Marketing.

        RESPONSE: QuoteWizard objects to this Request as overly broad, unduly burdensome,
        and not proportional to the needs of the case. QuoteWizard further objects to the Request
        to the extent it purports to go beyond Plaintiff’s individual claims in this matter, to which
        Phase I is limited. See ECF No. 75. QuoteWizard further objects to the extent the Request
        purports to seek documents protected by the attorney-client and work product privileges.
        Subject to and without waiving these objections, QuoteWizard is not in possession of any
        documents that are responsive to this request and that are not attorney work product beyond
        what has already been disclosed to or previously produced to Plaintiff in this case.

        29.     Produce all documents referring to www.snappyautoinsurance.com.

        RESPONSE: QuoteWizard objects to this Request as overly broad, unduly burdensome,
        and not proportional to the needs of the case. QuoteWizard further objects to the Request
        to the extent it purports to go beyond Plaintiff’s individual claims in this matter, to which
        Phase I is limited. See ECF No. 75. QuoteWizard further objects to the extent the Request
        purports to seek documents protected by the attorney-client and work product privileges.
        Subject to and without waiving these objections, QuoteWizard is not in possession of any
        documents that are responsive to this request and that are not attorney work product beyond
        what has already been disclosed to or previously produced to Plaintiff in this case.

        30.     Produce all documents received from or sent to anyone, other than your counsel, in

regards to Plaintiff.

        RESPONSE: QuoteWizard objects to this Request as overly broad, unduly burdensome,
        and not proportional to the needs of the case. QuoteWizard further objects to the Request
        to the extent it purports to go beyond Plaintiff’s individual claims in this matter, to which
        Phase I is limited. See ECF No. 75. QuoteWizard further objects to the extent the Request
        purports to seek documents protected by the attorney-client and work product privileges.
        Subject to and without waiving these objections, QuoteWizard is not in possession of any

                                                 10
      Case 1:19-cv-12235-LTS Document 104-1 Filed 09/30/20 Page 11 of 13



         documents that are responsive to this request and that are not attorney work product beyond
         what has already been disclosed to or previously produced to Plaintiff in this case.

         31.    Produce all drafts of the QuoteWizard Opt In.

         RESPONSE: QuoteWizard objects to Plaintiff’s use and definition of “QuoteWizard Opt
         In.” As explained at QuoteWizard’s Fed. R. Civ. P. 30(b)(6) deposition, QuoteWizard, in
         the course of investigating Plaintiff’s legal demand letter and Complaint, compiled
         pre-existing information concerning Plaintiff’s lead. Plaintiff is in possession of all such
         information concerning his lead. To the extent Plaintiff is attempting to discern the steps
         taken by QuoteWizard to investigate his legal demand and lawsuit, such request violates
         the work product and attorney-client privileges. Pursuant to these objections, no
         documents will be produced.

         32.    Produce all documents referring to the document known as the QuoteWizard Opt

In.

         RESPONSE: QuoteWizard objects to Plaintiff’s use and definition of “QuoteWizard Opt
         In.” As explained at QuoteWizard’s Fed. R. Civ. P. 30(b)(6) deposition, QuoteWizard, in
         the course of investigating Plaintiff’s legal demand and Complaint, compiled pre-existing
         information concerning Plaintiff’s lead. Plaintiff is in possession of all such information
         concerning his lead. To the extent Plaintiff is attempting to discern the steps taken by
         QuoteWizard to investigate his legal demand and lawsuit, such request violates the work
         product and attorney-client privileges. Pursuant to these objections, no documents will be
         produced.

         33.    Produce all e-mails between Matthew Weeks and Mike Fishman of RevPoint

Media.

         RESPONSE: QuoteWizard objects to this Request on the basis that it improperly seeks
         documents protected by the work product doctrine. QuoteWizard further objects to the
         Request to the extent it purports to go beyond Plaintiff’s individual claims in this matter,
         to which Phase I is limited. See ECF No. 75. Subject to and without waiving these
         objections, QuoteWizard has already produced all such requested documents in discovery.

         34.    Produce all e-mails between Matthew Weeks and anyone else internally at

QuoteWizard referring to Plaintiff.

         RESPONSE: QuoteWizard objects to this Request on the basis that it improperly seeks
         documents protected by the work product doctrine and attorney-client privilege.
         QuoteWizard further objects to the Request to the extent it purports to go beyond Plaintiff’s
         individual claims in this matter, to which Phase I is limited. See ECF No. 7. Subject to



                                                  11
      Case 1:19-cv-12235-LTS Document 104-1 Filed 09/30/20 Page 12 of 13



       and without waiving that objection, QuoteWizard has no responsive documents to this
       Request.

       35.     Produce all documents relating to other occasions where the IP address purportedly

identifying the computer used by a consumer to consent to receive telemarketing texts or calls

from or on behalf of QuoteWizard did not match the name of that consumer or was not subscribed

to that consumer.

       RESPONSE: QuoteWizard objects to this Request on the grounds that it is not relevant in
       any way to any claim or defense in this case, is overly broad, unduly burdensome, not
       proportional to the needs of the case, and improperly seeks confidential information
       concerning other consumers. QuoteWizard further objects on the basis that is beyond the
       scope of Phase I discovery. See ECF No. 75. Pursuant to these objections, no documents
       are being produced.

       36.     Produce all documents from other litigations in which You have asserted that the

plaintiff consented to receive telemarketing calls or texts on your behalf.

       RESPONSE: QuoteWizard objects to this Request on the grounds that it is not relevant in
       any way to any claim or defense in this case, is overly broad, unduly burdensome, not
       proportional to the needs of the case, and improperly seeks confidential information
       concerning other consumers. QuoteWizard further objects on the basis that is beyond the
       scope of Phase I discovery. See ECF No. 75. Pursuant to these objections, no documents
       are being produced.


                                                      QuoteWizard.com, LLC,
                                                      By its attorneys,


                                                      /s/ Christine M. Kingston
                                                      Kevin P. Polansky (BBO #667229)
                                                      kevin.polansky@nelsonmullins.com
                                                      Christine M. Kingston (BBO #682962)
                                                      christine.kingston@nelsonmullins.com
                                                      Nelson Mullins Riley & Scarborough LLP
                                                      One Post Office Square, 30th Floor
                                                      Boston, MA 02109
                                                      (t) (617)-217-4700
Dated: September 8, 2020                              (f) (617) 217-4710




                                                 12
      Case 1:19-cv-12235-LTS Document 104-1 Filed 09/30/20 Page 13 of 13



                               CERTIFICATE OF SERVICE

       I, the undersigned, of the law offices of Nelson Mullins Riley and Scarborough LLP,
attorneys for Defendant QuoteWizard.com, LLC, do hereby certify that I have served all parties
of record with copies of the below listed documents by electronic mail and U.S. Mail on this 8th
day of September 2020:

Documents:
              •       Defendant QuoteWizard.com, LLC’s Responses to Plaintiff’s Second Set
                      of Requests for Production of Documents

                                                   /s/ Christine M. Kingston
                                                   Christine M. Kingston




                                              13
